Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1590
                       Lower Tribunal No. 03-16995
                          ________________


                               Pablo Diaz,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Pablo Diaz, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

     MILLER, J.
      Pablo Diaz appeals the denial of his motion to correct illegal sentence

pursuant to Florida Rule of Criminal Procedure 3.800(a). Notwithstanding

the facial insufficiency of the motion, in the proceedings below, the State

timely filed written notice of its intent to seek enhanced sentencing under

section 775.082, Florida Statutes (2003), and, after a jury returned a verdict

of guilty, a sentencing hearing was convened where the preponderance of

the evidence established Diaz had been released from prison for his

manslaughter conviction within three years of committing the qualifying

offenses of aggravated battery and armed kidnapping. See Fla. R. Crim. P.

3.800(a)(1); § 775.082(9)(a)(1)(i), Fla. Stat.; § 775.082(9)(a)(1)(k), Fla. Stat.;

§ 775.087(2)(a)(1)(f), Fla. Stat.; § 775.087(2)(a)(1)(g), Fla. Stat.; Fitzpatrick

v. State, 868 So. 2d 615, 616 (Fla. 2d DCA 2004) (“[A] defendant qualifies

for sentencing under the P[risoner] R[eleasee] R[eoffender Punishment] Act

if the defendant commits one of the enumerated offenses, . . . ‘within [three]

years after being released from a state correctional facility’ or another

qualifying institution.”) (citation omitted).   Consequently, the trial court

properly imposed the minimum mandatory sentences Diaz challenged by

way of his motion. 1 See Foulks v. State, 306 So. 3d 1178, 1182 (Fla. 3d



1
 We summarily reject the contention that the State was required to allege
Diaz qualified for enhanced sentencing in the charging document.

                                        2
DCA 2020) (“Imposing a PRR sentence is mandatory once the State proves

that the defendant qualifies.”) (citation omitted). Hence, we discern no error

and affirm.

      Affirmed.




                                      3